Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Applicant’s amendments and remarks filed 6-30-21 are acknowledged.

Claims 1-35, 37-41 are pending.

Claims 18, 25-35 and 37-41 are under examination.

Claims 1-17 and 19-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2-18-21.

The prior rejection under 35 U.S.C. § 102(b) has been withdrawn in view of applicant’s claim amendments.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 37-40 stand rejected, and amended claims 18, 25-35 and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Amended claim 18 recites:

“A pharmaceutical composition comprising an isolated population of  immunosuppressive regulatory T-cells obtained according to a method comprising:

screening a sample comprising human T cells for the levels of cell surface expression of a CD4
marker and a CD127 marker to detect CD4+CD127lo/- cells, wherein the CD4+CD127lo/- cells have reduced or no levels of cell surface-expressed CD127 compared to other cells in the sample
expressing greater amounts of CD127, 

isolating the CD4+CD127lo/- cells from a sample to provide an isolated population of immunosuppressive regulatory T-cells, and 

expanding the isolated T-cell population of immunosuppressive regulatory T-cells to obtain the expanded population of immunosuppressive regulatory T-cells.”

The skilled artisan would not understand precisely what is being claimed in amended claim 18 and dependent claims thereof – are the claims meant to be drawn to a pharmaceutical composition or something else?  

 “…expanding the isolated T-cell population of immunosuppressive regulatory T-cells” as recited in claim 18 and dependent claims thereof would require putting the T-cells into a medium sufficient to allow the cells to grow and divide; however, such cultures are not considered to be “pharmaceutical compositions” in that they typically contain a variety of additives which the skilled artisan would consider not safe for administration to humans such as various hormones and growth factors (see, e.g., Animal cell culture, R.I. Freshney, IRL Press, 1986, pages 26-41, of record), as well as T-cell stimulatory and costimulatory agents such as anti-CD3 and anti-CD28 antibodies as recited in claim 38.

Thus, are claims 18 and dependent claims thereof still drawn to a pharmaceutical composition or are they now drawn to something else as implied by the body of claim 18?  

Applicant’s argues the amendment to claim 18 obviates the rejection of record.  Applicant's argument has been considered but has not found convincing essentially for the reasons of record as described above.

Claims 18, 25-35 and 41 stand rejected, and amended claims 37-40 are rejected under 35 U.S.C. 101, because the claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claim as a whole, claim(s) 18, 25-35 and 37-41 do not recite something significantly different than a judicial exception.

The MEMORANDUM from Deputy Commissioner for Patent Examination Policy Andrew H. Hirshfeld, dated March 4, 2014, 19 pages in total with first page not numbered (cited herewith along with “Evaluating subject Matter Eligibility Under 35 U.S.C. § 101,” March 19, 2014 update, pages 1-93) instructs that eligibility requires more than the “hand of man.” Rather, to be eligible claimed products must be both non-naturally occurring and markedly different from naturally occurring products.  

The Supreme Court has made it clear that “natural products” include a wide variety of things: Funk Brothers- “patents cannot issue for the discovery of phenomena of nature” such as bacterial properties, the heat of the sun, electricity, or the properties of metals; Chakrabarty- “a new mineral discovered in the earth or a new plant found in the wild is not patentable subject matter.  Likewise, Einstein could not patent his celebrated law that E=mc2; nor could Newton have patented the law of gravity"; Myriad- there is a "rule against patents on naturally occurring things".  Myriad is the most recent case in a long line of cases about natural products. For example Myriad explains that Funk Brothers’ combination of bacteria was not eligible because the patentee “did not alter the bacteria in any way.”

Relevant cases include: 

American Fruit Growers v. Brogdex, 283 U.S. 1 (1931) - fruit impregnated with borax – not patent eligible

Funk Brothers Seed Co. v. Kalo Inoculant Co., 333 U.S. 127 (1948) - mixture of natural bacteria - not patent eligible

Diamond v. Chakrabarty, 447 U.S. 303 (1980) - patent eligible GM-bacteria

J.E.M. Ag Supply, Inc. v. Pioneer Hi-Bred Int’l, Inc., 534 U.S. 124, 145 (2001) - patent eligible hybrid and inbred plants

In the present case, the claims encompass in their breadth a judicial exception (judicially recognized exception) because the claims encompass in their breadth naturally occurring cells isolated from PBMCs and then expanded with, e.g., a TCR stimulatory agent and a costimulatory agent, and optionally in the presence of cytokines and/or rapamycin, and are therefore not considered to be directed to patent eligible subject matter.  There is no a priori reason to think isolating cells from PBMCs based on their expression of CD4 and their lack of CD127 expression, e.g., using fluorescently labeled anti-CD4 and anti-CD127 antibodies to select the cells of interest, and expanding said cells in the presence of a TCR stimulatory agent and a costimulatory agent, and optionally in the presence of cytokines and/or rapamycin, would cause a marked difference in the structure of the isolated cells compared to cells that express CD4+CD127lo/- cells as they occur in nature.  

Moreover, that this naturally occurring population of cells is present in a pharmaceutical composition does not make the claimed composition of cells significantly different from the naturally occurring cells because formulating cells in a pharmaceutical composition is a well-understood, purely conventional and routine to one of ordinary skill in the art wishing to administer cells to a subject in need thereof.  Moreover, there is no reason to think placing naturally occurring cells in a pharmaceutical composition would cause a marked difference in the
structure of the cells as compared to the same cells as they occur in nature.

Applicant argues that “an expanded population of immunosuppressive regulatory T-cells that is grown from CD4+CD127lo/'cells is not found in nature and thus, does contain patent eligible subject matter.”  

Applicant's argument has been considered but has not been found convincing essentially for the reasons of record set forth above.  As described above, there is no a priori reason to think +CD127lo/- cells as they occur in nature.

No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY S SKELDING whose telephone number is (571)272-9033.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ZACHARY S SKELDING/Primary Examiner, Art Unit 1644